USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION


    JOHN CERNY,                            )
                                           )         No. CV
                      Plaintiff,           )
                                           )
          V.                               )         COMPLAINT
                                           )
    NORFOLK SOUTHERN,                      )         JURY TRIAL DEMANDED
    A Virginia corporation,                )
                                           )
                         Defendant.        )
                                           )


          Plaintiff John Cerny brings this Complaint against Defendant Norfolk

    Southern ("NS"). In support, Cemy states and alleges as follows:

                                      Parties


          1.    Cerny resides in Colon, Michigan.

          2.    At all material times, NS was and is a Virginia corporation

    organized and existing as a railroad carrier engaged in interstate commerce.

    NS maintains and operates a Rail Yard located at 2600 W Lusher Ave,

    Elkhart, IN 46517.

          3.    At all material times, Cerny was an employee of NS or its

    predecessors in interest, having been hired on or about September 2010, and

    working for NS until his termination on or about February 20, 2019.


                                      Page 1 of 13
                                                                                      '. J lIlLjWU




USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 2 of 13




                              Jurisdiction & Venue


          4.    Count I of this action arises under provisions contained in the

    Federal Employers' Liability Act("FELA"), codified at 49 U.S.C. §§ 51-60,

    and related statutes and regulations. This count is timely as fewer than three

    years have passed since the day the cause of action accrued.

          5.    Count II ofthis action arises under the Railroad Safety Appliance

    Act("SAA"), codified at 49 U.S.C. §§ 20301 - 20306. This count is timely

    as fewer than three years have passed since the day the cause of action

    accrued.


          6.    Count III ofthis action arises under the whistleblower protection

    provisions of the Federal Rail Safety Act ("FRSA"), codified at 49 U.S.C.

    § 20109. On or about April 18, 2019, Cemy filed a complaint with the

    Department of Labor - Occupational Safety and Health Administration

    alleging that NS had violated one or more protections codified at 49 U.S.C.

    § 20109 when it took various adverse actions against him. This complaint

    was timely as fewer than 180 days had passed since the adverse employment

    actions complained of. More than 210 days have elapsed since Cerny filed

    that complaint, the Department of Labor - Occupational Safety and Health

    Administration has not issued a final decision, and the delay is not due to any

    bad faith on the part of Cemy.


                                     Page 2 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 3 of 13




          7.     Venue is proper in the Northern District of Indiana pursuant to

    28 U.S.C. § 1391. A substantial part of the events, acts, and/or omissions

    giving rise to Cerny's claim in this action occurred in this judicial district. In

    addition, NS conducts business in this judicial district and has sufficient

    contacts with this judicial district. As a result, this Court has personal

    jurisdiction over NS.

                 Count I-Federal Employers' Liability Act


          8.     Each and every preceding paragraph is incorporated herein in its

    entirety by this reference.

          9.     On or about September 27, 2018, Cemy was engaged in the

    course and scope of his employment with NS, and part of his duties as an

    employee of NS were in furtherance of interstate and/or foreign commerce

    and/or directly or closely and substantially affected such commerce.

           10.   While engaged in the scope of his employment for NS, on

    September 27, 2018, Cerny was going about his usual duties as a carman in

    the inbound NS yard at Elkhart, Indiana. These usual duties required tasks

    including reaching up and pulling bleed rods, in order to release compressed

    air in the airbrake system on railroad cars. A bleed rod is a necessary and

    integral part of the brake system of a train, as a bleed rod removes the air

    brakes, allowing a railroad car to roll freely.


                                       Page 3 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 4 of 13




          11.    One of these bleed rods was not working properly, and required

    Cerny to pull on it with more force than would have been required with a

    properly functioning bleed rod. While pulling this improperly functioning

    bleed rod, Cerny felt a pop in his right shoulder, and sustained injuries.

          12.    The ground area in the NS Elkhart Yard in which Cerny was

    required to perform this work was uneven. This uneven ground required

    Cerny to stretch to reach the bleed rod, contributing to his injuries.

          13.    As a result of this incident, Cerny suffered severe and disabling

    injuries to his right shoulder and other parts of his body.

          14.    The severe and disabling injuries to Cerny's right shoulder

    required surgery on or about March 12, 2019.

          15.    The above-described injuries were caused, in whole or in part, by

    the negligence of NS and/or its employees. Such negligence, includes but is

    not limited to:


                       a. Failing to exercise due and reasonable care in providing

                          Cerny with a reasonably safe work environment;

                       b. Failing to provide Cerny with reasonably safe

                          equipment, tools, machinery, and/or personnel to

                          perform his job;




                                      Page 4 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 5 of 13




                      c. Failing to take reasonably adequate precautionary steps

                          to protect Cemy from the reasonably foreseeable

                          dangers associated with his work;

                      d. Failing to provide adequate and reasonably safe ground

                          conditions in the area that Cemy was working, which

                          made access to the bleed rods more difficult; and

                      e. Other acts of negligence.

          16.    Due in whole or in part to NS's negligence, Cerny has suffered

    injuries and has suffered and will continue to suffer physical and mental pain

    and/or anguish and loss of enjoyment of life.

          17.    Due in whole or in part to NS's negligence, Cemy has suffered

    loss of wages and fringe benefits; will continue to sustain a loss of earning

    capacity and fringe benefits into the future; will continue to suffer loss or

    diminution of his earning capacity; has suffered and will continue to incur into

    the future a loss of medical insurance coverage for himself and his child; and

    has incurred and will continue to incur into the future expenses for medical,

    hospital, nursing, and related care.

          18.    As a result of the facts alleged, Cerny has been damaged both

    specially and generally.




                                      Page 5 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 6 of 13




          19.     Cerny demands for the entry ofjudgment in his favor against NS

    for an amount in excess of the Jurisdictional minimum ofthis Court, together

    with interest, costs, and such other damages as may be allowed by law.

                   Count II - Railroad Safety Appliance Act


          20.     Each and every preceding paragraph is incorporated herein in its

    entirety by this reference.

          21.     A bleed rod is a part ofthe airbrake system, and is accordingly a

    safety appliance regulated by the SAA, codified at 49 U.S.C. §§ 20301 -

    20306 and applicable Federal Railroad Administration ("FRA")regulations.

          22.     The bleed rod at issue in this case was defective and in violation

    of the SAA.


          23.     The bleed rod at issue had to be pulled on with more force than

    usual. The defective nature of the bleed rod caused and/or contributed to the

    incident in the case.


          24.     Under Section 53 of the FELA,49 U.S.C. § 53, there can be no

    claim of contributory negligence by the Defendant against Cerny, if his

    injuries were caused in whole or in part by a violation of the SAA and/or a

    violation of applicable ERA regulations.




                                       Page 6 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 7 of 13




                      Count III-Federal Rail Safety Act


          25.    Each and every preceding paragraph is incorporated herein in its

    entirety by this reference.

          26.    Cerny engaged in protected activity, as defined by the

    whistleblower-protection provisions of the FRSA, codified at 49 U.S.C.

    § 20109. These protected activities include, but are not necessarily limited to:

                       a. Notifying or attempting to notify NS of a work-related

                          personal injury when he informed General Foreman

                          Bob Michaels that he had injured his right shoulder on

                          or about October 6,2018;

                       b. Notifying or attempting to notify NS of a work-related

                          personal injury when he completed a personal injury

                          report on or about October 6, 2018;

                       c. Notifying or attempting to notify NS of the unsafe

                          condition of the braking system when he notified NS

                           management of the defective bleed rod;

                       d. Other protected activity that may be uncovered,

                           discovered, and/or addressed during discovery in this

                           litigation.




                                         Page 7 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 8 of 13



          27.   NS, its officers, and/or its employees took actions to reprimand,

    suspend, or in some other way discriminate against Cerny, such as:

                      a. On or about October 6, 2018, destroying an accurate

                         injury report drafted by Cemy,and then ordering Cemy

                         to complete a new and inaccurate injury report, written

                         in the manner proscribed by, and containing content

                         directed by, NS officers;

                      b. On or about October 15,2018, issuing Cemy a notice of

                         investigation;

                      c. On or about October 15, 2018, charging Cerny with an

                         alleged rules violation;

                     d. On or about January 22, 2019, subjecting Cerny to a

                         formal investigation;

                     e. On or about February 20, 2019, terminating Cemy's

                         employment; and

                     f. On or around the time of each of these events, noting

                         these things on Cerny's employment record, creating a

                         potential for blacklisting.




                                     Page 8 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 9 of 13




          28.    At the time that NS took the above-described adverse actions,

    NS, its employees, and/or its officers were aware that Cemy had engaged in

    protected activity.

          29.    NS's decision to terminate Cerny's employment was due, in

    whole or in part, to his engaging in protected activities. This is evidenced by

    the surrounding facts and circumstances including but not limited to the

    following:

                          a. There is close temporal proximity between the protected

                             activities and the adverse action; and

                          b. Cerny's    protected      activities   are   "inextricably

                             intertwined" with the adverse actions he was subject to.

                             See Raye v. Pan Am Railways, Inc., 2013-FRS-84

                            (OALJ June 25, 2014) at pg. 10 (holding that when

                             protected activity and adverse action are inextricably

                             intertwined, there is a presumptive inference of

                             causation), aff d, No. 14-074, 2016 WL 5340238(ARB

                             Sept. 8, 2016).

          30.    As a result of the actions that NS and its decision-makers took to


    reprimand, suspend, or discriminate in some other way against Cerny, he has

    suffered damages that include but are not limited to:


                                        Page 9 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 10 of 13




                      a. Loss of wages and benefits;

                      b. Loss of medical insurance coverage for himself and his

                         child;

                      c. Negative remarks in his personnel files that may lead to

                         blacklisting;

                      d. Emotional distress and/or loss of enjoyment of life; and

                      e. Other consequential damages including, but not limited

                         to, litigation costs and reasonable attorney's fees.

          31.   Based on all of the allegations outlined above, Cerny demands

    that the Court enter judgment in his favor and against NS for all relief

    necessary to make Cemy whole, including but not limited to relief in the form

    of:


                      a. An award of back pay with interest appropriately

                         compounded;

                      b. An award of benefits lost, including, but not limited to

                         credit for months of service that Cerny would have

                         earned under the Railroad Retirement Act, codified at

                         45 U.S.C. § 231, et seq., absent NS's unlawful

                         termination of his employment;




                                    Page 10 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 11 of 13




                    c. An award for emotional distress, pain, suffering, and

                       loss of enjoyment of life;

                    d. An award for any unreimbursed medical expenses,

                       retraining tuition, and/or relocation costs;

                    e. An award for reimbursement of medical expenses

                       incurred due to the loss of medical insurance coverage

                       for Cerny and his child;

                    f. An award for any and all other compensatory damages,

                       including litigation costs and reasonable attorneys' fees;

                    g. An award ofany other costs, disbursements, and interest

                       allowed by law and/or equity; and

                    h. ReliefrequiringNSto:

                          i. Immediately reinstate Cerny to his former

                             position   at the      applicable   rate, including

                             restoration of all rights, seniority, and benefits -

                             including applicable overtime -that Cerny would

                             have enjoyed had NS never terminated his

                             employment;




                                  Page 11 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 12 of 13




                              ii. Permanently post notice of employee's rights

                                 under the FRSA in BNSF workplaces, as required

                                 by OSHA; and

                             iii. Train its employees and officers on employees'

                                 rights under the FRSA.

          32.    Cemy also demands punitive damages in an amount not to

    exceed $250,000 under 49 U.S.C.§ 20109(e)(3),to punish NS for its unlawful

    activity, and to deter NS from engaging in such unlawful activity in the future.

                            Demand for Trial by Jury


          33.    Cerny hereby makes and files a written demand for a trial by jury

    in this action on all issues so triable under the appropriate governing authority.



    Dated: ?                          Respectfully Submitted,

                                      Dave L. Farnbauch, #11187-45
                                      Sweeney Law Firm
                                      8109 Lima Road
                                      Fort Wayne, IN 46818
                                      T:(260)420-3137
                                      F;(260)969-0321
                                      E; dlf@sweeneylawfirm.com




                                      Page 12 of 13
USDC IN/ND case 3:20-cv-00814-DRL-MGG document 1 filed 09/29/20 page 13 of 13




                                By; /s/ Michael P. McRevnolds
                                Michael P. McReynolds, USDC Northern
                                District ofIndiana admission anticipated
                                Steven K. McCarney, USDC Northern
                                District ofIndiana admission anticipated
                                Yaeger & Jungbauer Barristers, PLC
                                4601 Weston Woods Way
                                Saint Paul, MN 55127
                                T:(651)288-9500
                                F:(651)288-0227
                                E: mmcreynolds@yjblawxom
                                   smccarney@yjblaw.coni


                                Attorneysfor PlaintiffJohn Cerny




                                 Page 13 of 13
